DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hamad, US 2013/0333354.

Regarding Claim 1
Hamad discloses a CO2 separation system configured to separate CO2 from mixed gas containing the CO2, the CO2 separation system comprising: a CO2 separator (40) including a separation membrane (42) configured to separate the CO2 from the mixed gas, and a separation-membrane upstream chamber (U, annotated Figure 3 of Hamad below) and a separation-membrane downstream chamber (D, annotated Figure 3 of Hamad below) demarcated by the separation membrane (42), the CO2 separator (40) being disposed to cause the mixed gas to flow into the separation-membrane upstream chamber (U) (Hamad, annotated Figure 3 below); a CO2 collector configured such that permeating gas that contains the CO2 is introduced into the CO2 collector, the CO2 collector being configured to collect the CO2 in the permeating gas, and the permeating gas being gas that has permeated the separation membrane (42) and flowed out of the separation-membrane downstream chamber (D) (Hamad, [0014] and [0068], annotated Figure 3 below); and a pressure difference generator (46) configured to generate a pressure difference between the separation-membrane upstream chamber (U) and the separation-membrane downstream chamber (D) such that a pressure in the separation-membrane upstream chamber (U) is higher than a pressure in the separation-membrane downstream chamber (D) (Hamad, [0068]), wherein: the pressure difference generator (46) includes at least a negative pressure generator (46); and the negative pressure generator (46) is disposed on a gas path of the permeating gas (44) that connects the separation-membrane downstream chamber (D) and the CO2 collector (Hamad, [0068], annotated Figure 3 below). 

    PNG
    media_image1.png
    327
    640
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 3 of Hamad

Regarding Claim 2
Hamad discloses the system as rejected in Claim 1 above. Hamad further discloses a dehumidifier (32) configured to dehumidify the permeating gas, wherein the dehumidifier (32) and the negative pressure generator (46) are disposed on the gas path of the permeating gas (44) in order of the dehumidifier (32) and the negative pressure generator (46) from an upstream side in a flow direction of the permeating gas (Hamad, Figure 3). 

Regarding Claim 3
Hamad discloses the system as rejected in Claims 1 and 2 above. Hamad further discloses a catalyst device (catalytic converter) (Hamad, [0077]), wherein: the mixed gas is exhaust gas discharged from an internal combustion engine mounted on a moving object (vehicle) (Hamad, [0006] [0056]); the catalyst device is disposed on an exhaust path of the internal combustion engine, and is configured to remove a toxic substance (contaminants) in the exhaust gas (Hamad, [0077]); the CO2 separator (40) is disposed on the exhaust path on a downstream side of the catalyst device in a flow direction of the exhaust gas (Hamad, [0077]); the CO2 collector is configured such that the permeating gas that contains the CO2 and water vapor is introduced into the CO2 collector (Hamad, [0014] and [0068], Figure 3), and the permeating gas is gas that has permeated the separation membrane (42) and flowed out of the separation-membrane downstream chamber (D, annotated Figure 3 of Hamad above); and the dehumidifier (32) and the negative pressure generator (46) are disposed on the gas path of the permeating gas that connects the separation-membrane downstream chamber (D) and the CO2 collector, in order of the dehumidifier (32) and the negative pressure generator (46) from an upstream side in a flow direction of the permeating gas (Hamad, [0068], annotated Figure 3 above). 

Regarding Claim 7
Hamad discloses the system as rejected in Claim 1 above. Hamad further discloses that the mixed gas is exhaust gas discharged from an internal combustion engine mounted on a moving object (vehicle) (Hamad, [0006] and [0056]). 

Regarding Claim 8
Hamad discloses the system as rejected in Claim 1 above. Hamad further discloses that the mixed gas is air (Hamad, [0006] and [0056]). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamad, US 2013/0333354, in view of Koga, DE 102011004792 A1.

Regarding Claim 4
Hamad discloses the system as rejected in Claims 1-3 above. However, Hamad does not disclose an exhaust gas switching valve provided on the exhaust path between the catalyst device and the separation-membrane upstream chamber and configured to switch whether to introduce the exhaust gas flowing out of the catalyst device into the separation-membrane upstream chamber or to discharge the exhaust gas flowing out of the catalyst device to outside air without introducing the exhaust gas into the separation-membrane upstream chamber.
Koga teaches an engine (10) exhaust gas system comprising an exhaust gas switching valve (41) provided on the exhaust path (11) between the catalyst device (12, 13) and the CO2 removal device (20) and configured to switch whether to introduce the exhaust gas flowing out of the catalyst device (12, 13) into the CO2 removal device (20) or to discharge the exhaust gas flowing out of the catalyst device (12, 13) to outside air without introducing the exhaust gas into the CO2 removal device (20) (Koga, [0120]-[0122], Figure 9).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hamad to include an exhaust gas switching valve provided on the exhaust path between the catalyst device and the separation-membrane upstream chamber as is taught by Koga as being well known in the art in order to achieve the desired amount of NOx absorption to ensure sufficient exhaust gas purification (Koga, [0018]-[0019]). 

Allowable Subject Matter
6.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
In the CO2 separation system of claim 5, the inclusion of:
“the dehumidifier is configured to dehumidify the permeating gas by cooing the permeating gas through heat exchange with a heating medium and condensing moisture in the permeating gas; and the heater is configured to heat the CO2 collector by using heat of the heating medium that is received through the heat exchange with the permeating gas” in combination with the other limitations of the claim was not found. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Sugiyama et al. (US 2021/0093992) – CO2 recovery device on vehicle
- Nishida et al. (US 2013/0333638) – Vehicle with Mixed Gas Generating System
- Wijmans et al. (US 2011/0260112) – Separating Carbon Dioxide
- Finkenrath et al. (US 2008/0011161) – Carbon Dioxide Capture Systems and Methods 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746